Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A is the damping rubber body when arranged between the carcass and the belt layer, as exemplified by claim 2.
Species B is the damping rubber body when arranged between the belt layer and the band layer, as exemplified by claim 3.
Species C is the damping rubber body when arranged on the outer side in the tire radial direction of the band layer, as exemplified by claim 4.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical feature of a damping rubber body arranged inside of the tread portion, a porous noise damper arranged on an inner cavity surface of the tread portion, a width of the damping rubber body in a range of 60% to 130% of a width of the belt layer, and the air permeability of the noise damper is 3.0 cm3/cm2/s or less, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Aoki/Fujita (US 2010/0038005 A1) and Aoki (JP 07144508 A, with English Machine Translation). Aoki/Fujita teaches a pneumatic tire (Fig. 1, Ref. Num. 1) comprising a carcass (Fig. 1, Ref. Num. 8) extending between bead cores of bead portions (Fig. 1, Ref. Num. 10) via a tread portion (Fig. 1, Ref. Num. 7) and sidewall portions (Fig. 1, Ref. Num. 6), and a belt layer (Fig. 1, Ref. Num. 9) arranged on an outer side in a tire radial direction of the carcass and inside of the tread portion. Aoki/Fujita also teaches a porous noise damper (Fig. 1, Ref. Num. 4; Para. [0020]) arranged on an inner cavity surface of the tread portion where the air permeability of the noise damper in less than 5 cm3/cm2/s (Para. [0026]). Aoki teaches a pneumatic tire (Fig. 1, Ref. Num. 3) comprising a carcass (Fig. 1, Ref. Num. 6A, 6B) extending between bead cores of bead portions (Fig. 1, Ref. Num. 4, 5) via a tread portion (Fig. 1, Ref. Num. 2) and sidewall portions (Fig. 1), and a belt layer (Fig. 1, Ref. Num. 7, 10) arranged on an outer side in a tire radial direction of the carcass and inside of the tread portion. Aoki also teaches a damping rubber body (Fig. 1, Ref. Num. 9; Para. [0024]) arranged inside of the tread portion that has a width (Fig. 3, Ref. Num. WG) in a tire axial direction that is less than or equal (Para. [0032]) to a width of the belt layer (Fig. 3, Ref. Num. WB).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        /KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749